Opinion issued November 26, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00657-CR
                           ———————————
                        OMERO DELGADO, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 14
                           Harris County, Texas
                       Trial Court Case No. 1868522


                         MEMORANDUM OPINION

      Appellant, Omero Delgado, has filed a motion to dismiss the appeal. The

motion is signed by the appellant and his attorney, in compliance with Texas Rule

of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). No opinion has

issued, and although appellant has failed to include a certificate of conference in
his motion, more than 10 days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2